COMPX DECLARES REGULAR QUARTERLY DIVIDEND AND RESULTS OF ANNUAL STOCKHOLDER MEETING DALLAS, TEXAS...May 26, 2010...CompX International Inc. (NYSE:CIX) announced today that its board of directors has declared CompX’s regular quarterly dividend of twelve and one-half cents ($0.125) per share on its class A and class B common stock, payable on June 22, 2010 to stockholders of record at the close of business on June 10, 2010. CompX also announced that its stockholders had re-elected each of its six directors for terms of one year at the annual stockholder meeting held today.CompX’s directors are:David A. Bowers, Norman S. Edelcup, Edward J. Hardin, Ann Manix, Glenn R. Simmons and Steven L. Watson. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
